Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    98
    862
    media_image1.png
    Greyscale

Mehta, for the reasons given at pages 3 – 5 of the Office action dated Jul 8, 2022.

    PNG
    media_image2.png
    243
    873
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    243
    873
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    88
    869
    media_image4.png
    Greyscale

Claims Not Rejected Over Prior Art

    PNG
    media_image5.png
    141
    863
    media_image5.png
    Greyscale

Response to Arguments
	Applicant argues that Miller is not combinable with Organo on the grounds that the chemical mechanism by which Miller effects rendering otherwise soluble selenium species, i.e., selenite and selenate, insoluble differs from the oxidation/reduction reaction mechanism of Organo’s metallic compound converting soluble selenite and selenate to insoluble selenium-containing compounds or selenium metal.
	This argument is unpersuasive for two independent reasons.  First, applicant’s claims are not limited to any particular mechanism of action by which selenium-containing compounds are rendered insoluble and removed from the bulk material undergoing treatment.  Second, Organo’s teaching is broader than applicant’s argument might otherwise suggest.  Organo teaches1 “adding a metallic compound that reacts with selenite and/or selenate to form any one of:  Insoluble selenium compound(s); selenium; or an “insoluble substance[e]”.  In short, given Organo’s disclosure of “insoluble substance(s),” Organo teaches more broadly that selenium-containing compounds should be rendered amenable to solid/liquid separation from the wastewater.  One of skill would have appreciated that a technology effective at precipitating selenium-containing species from wastewater, such as the polydithiocarbamate compounds containing dithiocarbamate salt groups disclosed by Miller effecting coagulation and precipitation of “an insoluble substance,” would have been an obvious substitute for the metallic compound approach of Organo and in furtherance of Organo’s objective of forming “insoluble substance(s)” amenable to removal of selenium-containing compounds from the wastewater by a solid/liquid separation step.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
    

    
        1 At Organo page 3:
        
    PNG
    media_image6.png
    62
    787
    media_image6.png
    Greyscale